 

Exhibit 10.1

 

the marcus corporation
deferred compensation plan

 

(As Amended and Restated Effective January 1, 2009)

 

 

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE I. DEFINITIONS 1 Section 1.01. Definitions 1     ARTICLE II.
PARTICIPATION 3 Section 2.01. Participation 3 Section 2.02. Termination of
Participation 4 Section 2.03. Deferred Compensation Election Forms 4 Section
2.04. Cancellation of Deferral Elections 6 Section 2.05. Limits on Deferred
Compensation 6     ARTICLE III. DEFERRED COMPENSATION ACCOUNTS 7 Section 3.01.
Deferred Compensation Account 7 Section 3.02. Earnings on Accounts 7 Section
3.03. Periodic Statements of Account 7 Section 3.04. Participant’s Rights
Unsecured 7 Section 3.05. Unfunded Plan 7 Section 3.06. Effect of Change of
Control or Potential Change of Control 7     ARTICLE IV. DISTRIBUTIONS 8 Section
4.01. Distributions 8 Section 4.02. Forms of Payment. 8 Section 4.03.
Distribution in Event of Unforeseeable Emergency 8     ARTICLE V. ADMINISTRATION
AND OTHER PROVISIONS 9 Section 5.01. Administration of the Plan 9 Section 5.02.
Amendment and Termination; Acceleration of Distributions 9 Section 5.03. Claims
Procedure. 10 Section 5.04. Expenses 11 Section 5.05. Right to Employment 11
Section 5.06. Effect on Other Plans 11 Section 5.07. Severability 11 Section
5.08. Binding Upon Successors 11 Section 5.09. Tax Withholding 12 Section 5.10.
Governing Law 12

 

i 

 

  

THE MARCUS CORPORATION
DEFERRED COMPENSATION PLAN

 

THE MARCUS CORPORATION, a Wisconsin corporation, together with its Affiliates
(collectively referred to herein as the “Company”) established this Deferred
Compensation Plan (the “Plan”), effective January 1, 1990, for the purpose of
assisting Participants in providing additional financial security for themselves
and their dependents.

 

ARTICLE I. DEFINITIONS

 

Section 1.01. Definitions. The following terms have the following meanings
unless the context clearly indicates otherwise:

 

(a)          “Account” or “Deferred Compensation Account” means the bookkeeping
entry established on the records of The Marcus Corporation and/or pursuant to
the Trust Agreement to reflect the amount owed to a Participant or Beneficiary
under the Plan. The Administrator shall maintain a separate Account for each
year’s deferrals, as adjusted for earnings thereon and distributions therefrom.
For purposes of Code Section 409A, each Account shall be treated as a right to a
separate payment.

 

(b)          “Administrator” means The Marcus Corporation Deferred Compensation
Plan Administration Committee as appointed by the Board of Directors.

 

(c)          “Affiliate” means each entity that is required to be included in
the controlled group of corporations with The Marcus Corporation within the
meaning of Code Section 414(b), or that is under common control with The Marcus
Corporation within the meaning of Code Section 414(c); provided that for
purposes of determining if a Participant has incurred a Separation from Service,
the phrase “at least 50 percent” shall be used in place of the phrase “at least
80 percent” each place it appears therein or in the regulations thereunder.

 

(d)          “Beneficiary” means the person or entity designated by the
Participant to be the beneficiary of the Deferred Compensation Accounts of the
Participant under the Plan. If a valid designation of Beneficiary is not in
effect at the time of the death of a Participant, or if the Beneficiary does not
survive the Participant, the estate of the Participant is deemed to be the sole
Beneficiary of such Accounts. If a Participant dies before receiving full
distribution of each of his or her Accounts, any remaining distributions shall
be made to the Beneficiary. If a Beneficiary dies after a Participant while
entitled to receive distributions from the Plan, any remaining payments shall be
paid to the estate of the Beneficiary. Beneficiary designations shall be in
writing, filed with the Administrator, and in such form as the Administrator may
prescribe for this purpose.

 

(e)          “Board of Directors” means the Board of Directors of The Marcus
Corporation.

 

(f)          “Change of Control” has the meaning ascribed under Code
Section 409A.

 

(g)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

 

 

 

(h)          “Compensation” means the Participant’s gross base salary, annual
bonus and commission, in each case that is payable in cash, for the relevant
period. Commission will be treated as earned in the calendar year in which the
customer remits the payment to the Company. In no event shall quarterly, special
or any other types of bonuses be considered Compensation hereunder.

 

(i)          “Deferred Compensation Election Form” or “Election Form” means the
written election of a Participant to defer a portion of his or her Compensation
for a calendar year (or portion thereof, if applicable) pursuant to the
provisions of the Plan. An Election Form shall specify the calendar year in
which payment shall commence, or that payment should commence in the
Participant’s anticipated year of retirement or the immediately following year.
The Election Form shall also specify whether payment is to be made in a single
lump sum amount or in periodic annual payments over not more than ten (10)
years.

 

(j)          “Disability” (or “Disabled”) means the Participant is unable to
perform the duties of his or her position or any substantially similar position
due to a mental or physical impairment that can be expected to result in death
or last for a continuous period of at least six months.

 

(k)          “Eligible Associate” means an associate of The Marcus Corporation,
or of such Affiliate as is specified by the Administrator as a participating
employer in the Plan, who:

 

(i)As of October of a given year, has projected Compensation that is equal to or
greater than the amount described in Code Section 414(q)(1)(B)(i), as adjusted
(a “regular entrant”); or

 

(ii)Did not, as of October of a given year, meet the requirements of clause (i),
but who, as of the end of such year, had Compensation for such year that is
equal to or greater than the amount described in Code Section 414(q)(1)(B)(i),
as adjusted (a “late entrant”).

 

Prior to March 1, 2000, an Eligible Associate also was required to have reached
age twenty-one (21) and have completed one (1) Year of Service before being
eligible to participate.

 

(l)          “Participant” means an Eligible Associate who has executed a
Deferred Compensation Election Form. After an Eligible Associate has become
eligible to become a Participant, the associate will remain eligible to
participate, subject to governmental regulations, without regard to increases in
the compensation level described in Code Section 414(q)(1)(B) or reductions in
individual Compensation.

 

(m)          “Separation from Service” means a Participant’s termination of
employment from the Company and its Affiliates within the meaning of Code
Section 409A, or if the Participant continues to provide services to the Company
and its Affiliates in a capacity other than an employee after his or her
termination, such later date as is considered a separation from service within
the meaning of Code Section 409A. Specifically, a Participant will be presumed
to have incurred a Separation from Service when the level of bona fide services
performed by the Participant for the Company and its Affiliates permanently
decreases to a level equal to twenty percent (20%) or less of the average level
of services performed by the Participant for the Company or its Affiliates
during the immediately preceding thirty-six (36) month period (or such lesser
period of actual service). Notwithstanding the foregoing, a Participant will not
be considered to have terminated employment if the Participant is absent from
active employment due to military leave, sick leave or other bona fide leave of
absence if the period of such leave does not exceed the greater of (i) six (6)
months, or if the leave of absence is due to the Participant’s Disability, then
the leave period may be extended for up to a total of twenty-nine (29) months;
or (ii) the period during which the Participant’s right to reemployment by the
Company or an Affiliate is provided either by statute or by contract.

 

 2

 

 

(n)          “Trust Agreement” means the Marcus Executive Benefit Trust
Agreement entered into by the Company and the Trustee designated in such
Agreement to implement and carry out the provisions of the Plan. The Trust
Agreement is incorporated herein by this reference.

 

(o)          “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from any of the following, as determined by the
Administrator based on all of the relevant facts and circumstances:

 

(i)an illness or accident of the Participant, his or her spouse or dependent (as
defined in Code Section 152, without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B) thereof);

 

(ii)a loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance);
or

 

(iii)other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

 

(p)          A “Year of Service” is employment by the Company for twelve (12)
consecutive months without an intervening unpaid leave of absence or other
separation from employment.

 

ARTICLE II. PARTICIPATION

 

Section 2.01. Participation.

 

(a)Initial Year of Participation

 

(i)Regular Entrants. An Eligible Associate who is designated as a “regular
entrant” may elect to participate as of the first day of the calendar year
following the year in which he or she has first been designated as a regular
entrant by filing a Deferred Compensation Election Form no later than November
30 of the prior year.

 

 3

 

 

(ii)Late Entrants. An Eligible Associate who is designated as a “late entrant”
may elect to commence participation in the Plan effective February 1 of the year
immediately following the year in which he or she has first been designated as a
late entrant by filing a Deferred Compensation Election Form no later than
January 31 of the year following such designation.

 

(b)          Subsequent Years of Participation. After the initial eligibility
period described above, persons who remain eligible to participate may elect to
participate as of the first day of a calendar year by filing a Deferred
Compensation Election Form no later than November 30 of the prior year.

 

Section 2.02. Termination of Participation. A Participant has no further right
to defer Compensation under the Plan upon a Separation from Service (provided
that any Compensation paid after such Separation from Service occurs shall be
deferred according to the Participant’s election then in effect) or upon receipt
of written notice of revocation by the Administrator (based on government
regulations) of an associate’s status as an Eligible Associate. Such revocations
are effective only upon the January 1 following the date that the associate is
provided such written notice. If a Participant Separates from Service and
subsequently returns to service with the Company or an Affiliate, he shall be
treated as a new associate for all Plan purposes; provided that if he returns to
service within the same calendar year, his or her Deferred Compensation Election
Form in effect for such year shall automatically be reinstated.

 

Section 2.03. Deferred Compensation Election Forms.

 

(a)          An Eligible Associate shall commence participation by executing a
Deferred Compensation Election Form that shall be effective:

 

(i)For all Participants other than late entrants, as of the first payroll period
beginning on or after the first day of the calendar year following the calendar
year in which the Election Form is completed and placed on file with the
Administrator; and

 

(ii)For Participants who are late entrants, as of the first payroll period
beginning on or after their initial participation date of February 1. A
Participant who is a late entrant shall not be eligible to defer Compensation
payable under an annual bonus award that is in effect during the first year of
participation.

 

An election for a calendar year (or the remainder thereof for a late entrant)
shall apply to base salary payable for the last pay period ending on or before
the last day of such calendar year, even if payment is made in the following
year. However, with regard to the last payroll period of a calendar year that
ends after December 31, the base salary payable for such payroll period shall be
deemed compensation in the year paid. For example, base salary payable for the
payroll period beginning December 29, 2008 and ending January 2, 2009, shall be
considered base salary payable for 2009 (even though some of such base salary
was earned in 2008) and thus shall be subject to the deferral election in effect
for 2009.

 

 4

 

 

(b)          The Administrator shall determine the form of the Deferred
Compensation Election Form from time to time. Upon the last day on which a
Deferred Compensation Election Form can be timely filed, the election shall be
irrevocable and a Participant shall be bound by all the terms and conditions of
the Plan and such Election Form.

 

(c)          The Deferred Compensation Election Form may permit a Participant to
file separate elections with respect to any or all of (i) gross base salary,
(ii) annual bonus, or (iii) commissions. A Deferred Compensation Election Form
may permit a Participant to have deferred amounts contributed to the Company’s
401(k) plan pursuant to such rules as the Administrator may prescribe.

 

(d)          The Deferred Compensation Election Form shall include a
distribution date and form of payment election, indicating the calendar year in
which payment is to commence or, in the case of a lump sum payment, be made, and
the form of payment that is to be used.

 

(e)          A Participant may select a later distribution date for the
Participant’s Account and/or select a different form of payment for such
Account, within the general limitations of the Plan. Any such change of
distribution date or change of form of payment is subject to the following
requirements:

 

(i)such change must be made in writing, using the Administrator’s form for this
purpose;

 

(ii)such change will not take effect until twelve (12) months after the date on
which the change is made;

 

(iii)the first payment from the Account with respect to which such change of
Distribution Date or Form of Payment must be deferred for at least five (5)
years after the date such payment would otherwise have been paid but for such
change; and

 

(iv)such change of Distribution Date or Form of Payment must be made more than
twelve (12) months prior to the date of the first scheduled payment from the
Account.

 

Such election shall become irrevocable on the date immediately prior to twelve
(12) months prior to the date of the first previously scheduled payment.

 

(f)          The Administrator may limit the availability and frequency of
change elections under paragraph (e), above, in accordance with rules announced
in advance and generally applied to all Participants.

 

(g)          During 2007, pursuant to transition guidance issued under Code
Section 409A, Participants were provided an opportunity to change the time and
form of payment of their Accounts without regard to the requirements of
paragraph (e), but otherwise within the general limitations of the Plan. The
last Election Form on file as of December 31, 2007, shall be irrevocable, except
as provided in paragraph (e).

 

 5

 

 

During 2008, pursuant to transition guidance issued under Code Section 409A, (i)
Participants whose annual bonus is based on a calendar year performance cycle
shall be permitted to file a Deferred Compensation Election Form with respect to
the annual bonus earned for calendar year 2008 and paid no later than March 15,
2009, and (ii) Participants whose annual bonus is based on the Company’s fiscal
year shall be permitted to file a Deferred Compensation Election Form with
respect to the annual bonus earned for fiscal year 2009 and paid no later than
August 15, 2009.

 

Section 2.04. Cancellation of Deferral Elections. A Participant’s deferral
election is irrevocable with respect to the calendar year (or remainder of the
calendar year for a late entrant) to which it relates except in the following
circumstances:

 

(a)          If a Participant receives a distribution due to an Unforeseeable
Emergency and requests cancellation of his or her deferral election, or if the
Administrator determines that such deferral election must be cancelled in order
for the Participant to receive a distribution due to an Unforeseeable Emergency
under this Plan, then the Participant’s deferral election shall be cancelled.

 

(b)          If required for the Participant to receive a hardship distribution
under a 401(k) plan sponsored by the Company, the Participant’s deferral
election shall be cancelled.

 

(c)          A Participant’s deferral election may be cancelled at the
Participant’s request during periods in which the Participant is considered
Disabled.

 

(d)          A Participant’s deferral election with respect to an annual bonus
that is earned based on the Company’s fiscal year shall be cancelled to the
extent such bonus does not meet the requirements for “performance-based
compensation” within the meaning of Code Section 409A.

 

A Participant whose deferral election is cancelled pursuant to this Section 2.04
may make a new deferral election in accordance with Section 2.01(b) with respect
to future compensation, unless otherwise prohibited by the Administrator.

 

Section 2.05. Limits on Deferred Compensation.

 

(a)          The aggregate deferral percentage with respect to Compensation may
be any full percentage up to one hundred percent (100%); provided that a
Participant who is a late entrant may not, in his or her initial year of
participation, defer any annual bonus earned with respect to such year.

 

(b)          The minimum scheduled period of deferral, other than for expected
retirement, shall end no earlier than on the first day of the second calendar
year following the year in which Compensation is deferred.

 

(c)          The Administrator may, from time to time, in its sole discretion,
prospectively (effective only on a January 1) adjust the minimum and maximum
deferrals and the minimum deferral periods permitted hereunder.

 

 6

 

 

(d)          A new Deferred Compensation Election Form is required to be filed
by a Participant for each calendar year for which Compensation is to be
deferred. Deferral elections in effect for a calendar year are not revocable by
the Participant during such year, except as provided in Section 2.04.

 

ARTICLE III. DEFERRED COMPENSATION ACCOUNTS

 

Section 3.01. Deferred Compensation Account. The Company shall establish one or
more Deferred Compensation Accounts on its books for each Participant, as
necessary, and shall credit to each such Account any amounts deferred to such
Account by the Participant under the Plan. Such credits for deferred
Compensation are to be made at such times as the deferred Compensation, but for
the Participant’s deferral election, would otherwise have been paid to the
Participant.

 

Section 3.02. Earnings on Accounts. Accounts shall be credited as of the last
day of each calendar year quarter with simple interest from the date of deposit
at the reference rate selected by the Administrator and declared by Chase Bank
N.A. (or any successor bank that acts as the Company’s primary bank) on the
first day of the calendar year quarter. Quarterly adjustments in the reference
rate at the beginning of each calendar year quarter will apply to all monies in
an Account.

 

Section 3.03. Periodic Statements of Account. The Administrator shall provide to
each Participant, not less frequently than annually, a statement with respect to
each of his or her Accounts in such form as the Administrator determines to be
appropriate, setting forth credited amounts added during the reporting period,
amounts distributed from such Account to the Participant since the last report,
the current balance to the credit of such Participant in such Account, and other
appropriate information.

 

Section 3.04. Participant’s Rights Unsecured. The right of the Participant or
his or her Beneficiary to receive a distribution hereunder shall be an unsecured
claim against the general assets of the Company, and neither the Participant nor
any Beneficiary shall have any rights in or against any amount credited to his
or her Account or any other specific assets of the Company. The right of a
Participant or Beneficiary to the payment of benefits under this Plan shall not
be assigned, transferred, pledged or encumbered.

 

Section 3.05. Unfunded Plan. This Plan is unfunded and is maintained by the
Company primarily for the purpose of providing deferred compensation for a
select group of management and highly compensated associates. Nothing contained
in this Plan and no action taken pursuant to its terms shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant or Beneficiary, or any other person.

 

Section 3.06. Effect of Change of Control or Potential Change of Control.
Notwithstanding the preceding sections of this Article III, upon the occurrence
of a change of control or potential change of control, as described in Article
III of the Trust Agreement, or at such other time as determined by the Board of
Directors pursuant to the Trust Agreement, payments due to be made under the
Plan may be paid out of assets transferred by the Company to the trust fund
maintained pursuant to the terms and conditions of the Trust Agreement.

 

 7

 

 

ARTICLE IV. DISTRIBUTIONS

 

Section 4.01. Distributions. All distributions hereunder shall be made promptly
by the Company as they become due under the terms of the Plan except to the
extent such distributions are made by the Trustee. Any payment of amounts due
Participants or Beneficiaries under the Plan which are made by the Trustee shall
be deemed to be payment by the Company for all Plan purposes.

 

Section 4.02. Forms of Payment.

 

(a)          Lump Sum Payment Method. An optional form of distribution of an
Account to a Participant is payment in a single lump sum amount paid in January
of the calendar year designated for payment by the Participant in his or her
Election Form. A Participant may, however, elect in writing in advance with the
Administrator, a payment date or dates (but not more than two dates) occurring
later in the same calendar year provided such election does not violate Code
Section 409A.

 

(b)          Installment Payment Method. An optional form of distribution of an
Account to a Participant is the installment method of payment. Annual
installments over not more than ten (10) years may be elected. If the
installment method of payment is elected, the periodic payments will include
earnings adjustments to any remaining balance during the payout period. Annual
amounts to be distributed under the installment method are determined at the
beginning of the year in which payments are to be made by multiplying the amount
in the Participant’s Account as of the immediately preceding December 31 by a
fraction in which the numerator is one (1) and the denominator is the number of
annual payments remaining to be paid (e.g., for 10 installments, 1/10, 1/9, 1/8,
etc.). The first installment payment shall be paid no later than thirty (30)
days after the beginning of the calendar year designated for payment by the
Participant in his or her Election Form. Remaining installment payments will be
paid in January of each subsequent year. If the balance of a Participant’s
Account is ten thousand dollars ($10,000) or less on any payment date, the
Company shall make a lump sum distribution to the Participant of the full
remaining Account balance.

 

(c)          Death Benefits. Notwithstanding any time and form of distribution
election made by a Participant, in the event of the Participant’s death, the
balance of the Participant’s Account shall be paid to the Participant’s
Beneficiary in a single lump sum within ninety (90) days following the date of
the Participant’s death.

 

Section 4.03. Distribution in Event of Unforeseeable Emergency. If a Participant
provides information to the Administrator which is sufficient, as determined
solely and conclusively by the Administrator, to establish that an Unforeseeable
Emergency significantly affecting the personal or family affairs of the
Participant has occurred, and has created the need for additional current
income, the Administrator may elect, in the sole discretion of the
Administrator, to authorize an immediate lump sum payment to such Participant
from the Participant’s Deferred Compensation Account, in an amount reasonably
necessary to satisfy the emergency need (taking tax consequences into account)
after taking into account any additional compensation that is available if the
Participant’s deferrals into this Plan cease pursuant to Section 2.04.
Notwithstanding the foregoing, no distribution shall be made to the extent the
Administrator determines that the emergency need is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets (but only to the extent such liquidation would not cause a
severe financial hardship), or by cessation of deferrals under the Plan.
Distributions in event of Unforeseeable Emergency shall be made first from
Accounts with the earliest scheduled payment date.

 

 8

 

 

ARTICLE V. ADMINISTRATION AND OTHER PROVISIONS

 

Section 5.01. Administration of the Plan. The Administrator shall administer and
interpret the Plan, and supervise preparation of Deferred Compensation Election
Forms and Beneficiary designation forms, and any amendments thereto.
Interpretation of the Plan shall be within the sole discretion of the
Administrator and shall be final and binding upon each Participant and
Beneficiary. This Plan shall be construed and interpreted in a manner that will
cause any payment hereunder that is considered deferred compensation and that is
not exempt from Code Section 409A to meet the requirements thereof such that no
additional tax will be due under Code Section 409A on such payment. The
Administrator may adopt and modify rules and regulations relating to the Plan as
it deems necessary or advisable for the administration of the Plan. If a member
of the Administrator shall also be a Participant or Beneficiary, such person
shall not participate in any determinations affecting such person’s
participation in the Plan.

 

Section 5.02. Amendment and Termination; Acceleration of Distributions

 

(a)          Amendment. The Administrator may amend the Plan without the consent
of the Participants or Beneficiaries, provided, however, that no amendment may
reduce any Account balance accrued on behalf of a Participant based on deferrals
already made, or divest any Participant of rights to which he would have been
entitled if the Plan had been terminated immediately prior to the effective date
of such amendment.

 

(b)          Termination. The Administrator may terminate the Plan without the
consent of Participants or Beneficiaries, provided, however, that the
termination may not reduce any Account balance accrued on behalf of a
Participant based on deferrals already made. Upon termination of the Plan, any
deferral elections then in effect shall be cancelled if permitted by Code
Section 409A and no future deferral elections shall be permitted. The
Administrator may provide that, notwithstanding any distribution elections then
in effect, all Accounts will be paid out in connection with the termination of
the Plan in the following circumstances:

 

(i)The irrevocable termination occurs within thirty (30) days prior to or twelve
(12) months following a Change of Control, and all other arrangements required
to be aggregated with this Plan under Code Section 409A following the Change of
Control are likewise terminated and liquidated with respect to each Participant
that experienced the Change of Control event. In such event, the balance of each
Participant’s Account, including those Participants already in pay status, shall
be paid in a lump sum as soon as practicable (but not more than twelve (12)
months) following the date of such Plan termination.

 

 9

 

 

(ii)The termination occurs within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A). In such event, the balance of each
Participant’s Account, including those Participants already in pay status, shall
be paid in a lump sum in the later of: (A) the calendar year in which the Plan
termination occurs, or (B) the first calendar year in which payment is
administratively practicable.

 

(iii)The termination of the Plan is irrevocable and does not occur proximate to
a downturn in the financial health of the Company. In such event, the balance of
all Accounts will be distributed to all Participants or Beneficiaries, as
applicable, in a single sum payment at least 12 but not more than 24, months
after the date of termination. This provision shall not be effective unless all
other plans required to be aggregated with this Plan under Code Section 409A are
also terminated and liquidated. Notwithstanding the foregoing, any payment that
would otherwise be paid during the 12-month period beginning on the Plan
termination date pursuant to the terms of the Plan shall be paid in accordance
with such terms. In addition, the Company shall be prohibited from adopting a
similar arrangement within 3 years following the date of the Plan’s termination.

 

Section 5.03. Claims Procedure.

 

(a)          Initial Claim. If a Participant or Beneficiary (the “claimant”)
believes that he is entitled to a distribution from the Plan that was not
provided, the claimant or his or her legal representative shall file a written
claim for such benefit with the Administrator no later than 90 days following
the date the distribution should have been made. The Administrator shall review
the claim within 60 days following the date of receipt of the claim. If the
claimant’s claim is denied in whole or part, the Administrator shall provide
written notice to the claimant of such denial. The written notice shall include:
the specific reason(s) for the denial; reference to specific Plan provisions
upon which the denial is based; a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and a description of the
Plan’s review procedures (as set forth in subsection (b)) and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse
determination upon review.

 

 10

 

 

(b)          Request for Appeal. The claimant has the right to appeal the
Administrator’s decision by filing a written appeal to the Administrator within
60 days after the claimant’s receipt of the decision or deemed denial; provided
that to avoid penalties under Code Section 409A, the claimant’s appeal must be
filed no later than 180 days after the latest date the payment that is in
dispute should have been paid. The claimant will have the opportunity, upon
request and free of charge, to have reasonable access to and copies of all
documents, records and other information relevant to the claimant’s appeal. The
claimant may submit with the appeal written comments, documents, records and
other information relating to his or her appeal. The Administrator will review
all comments, documents, records and other information submitted by the claimant
relating to the claim, regardless of whether such information was submitted or
considered in the initial claim determination. The Administrator shall make a
determination on the appeal within 60 days after receiving the claimant’s
written appeal; provided that the Administrator may determine that an additional
60-day extension is necessary due to circumstances beyond the Administrator’s
control, in which event the Administrator shall notify the claimant prior to the
end of the initial period that an extension is needed, the reason therefor and
the date by which the Administrator expects to render a decision. If the
claimant’s appeal is denied in whole or part, the Administrator shall provide
written notice to the claimant of such denial. The written notice shall include:
the specific reason(s) for the denial; reference to specific Plan provisions
upon which the denial is based; a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the claimant’s claim; and
a statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA. If the claimant does not receive a written decision within the time
period(s) described above, the appeal shall be deemed denied on the last day of
such period(s).

 

(c)          ERISA Fiduciary. For purposes of ERISA, the Administrator shall be
considered the named fiduciary and the plan administrator for the Plan.

 

Section 5.04. Expenses. Costs of administration of the Plan will be paid by the
Company.

 

Section 5.05. Right to Employment. Participation in this Plan, or any
modifications thereof, or the payments of any benefits hereunder, shall not be
construed as giving to any person any right to be retained in the service of the
Company or any Affiliate, limiting in any way the right of the Company or any
Affiliate to terminate such person’s employment at any time, evidencing any
agreement or any understanding that the Company or any Affiliate will employ
such person in any particular position or any particular rate of compensation or
guaranteeing such person any right to receive any other form or amount of
remuneration from the Company or any Affiliate.

 

Section 5.06. Effect on Other Plans. Compensation credited to a Deferred
Compensation Account hereunder shall not be considered to be “compensation” for
the purpose of computing benefits under any qualified retirement plan which may
be maintained by the Company, but shall be considered compensation for welfare
benefit plans maintained by the Company.

 

Section 5.07. Severability. If any of the provisions of the Plan shall be held
to be invalid, or shall be determined to be inconsistent with the purpose of the
Plan, the remainder of the Plan shall not be affected thereby.

 

Section 5.08. Binding Upon Successors. This Plan shall be binding upon and inure
to the benefit of The Marcus Corporation, its successors and assigns, and the
Participants and their heirs, executors, administrators, and legal
representatives.

 

 11

 

 

Section 5.09. Tax Withholding. The Company shall have the right to deduct from
any deferral made to the Plan, or any payment made hereunder, or from any other
amount due a Participant, the amount of cash sufficient to satisfy the Company’s
or Affiliate’s foreign, federal, state or local income tax withholding
obligations with respect to such deferral (or vesting thereof) or payment. In
addition, if prior to the date of distribution of any amount hereunder, the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2), where applicable, becomes due, the Participant’s
Deferred Compensation Account balance may be reduced by the amount needed to pay
the Participant’s portion of such tax, plus an amount equal to the withholding
taxes due under federal, state or local law resulting from the payment of such
FICA tax, and an additional amount to pay the additional income tax at source on
wages attributable to the pyramiding of the Code Section 3401 wages and taxes,
but no greater than the aggregate of the FICA tax amount and the income tax
withholding related to such FICA tax amount.

 

Section 5.10. Governing Law. This Plan shall be construed in accordance with and
governed by the law of the State of Wisconsin, without regard to conflict of law
principles thereof, to the extent not preempted by federal law.

 

 12

 